    Case: 1:20-cv-04699 Document #: 50 Filed: 09/08/20 Page 1 of 4 PageID #:814




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE: TIKTOK, INC.,                               MDL No. 2948
 CONSUMER PRIVACY
 LITIGATION,                                        Master Docket No. 20-cv-4699

                                                    Judge John Z. Lee

                                                    Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases



             DECLARATION OF JONATHAN M. JAGHER IN SUPPORT OF
                        LEADERSHIP APPLICATION


I, Jonathan M. Jagher, declare as follows:

        1.      I submit this Declaration in support of a motion for appointment of leadership

under Fed. R. Civ. P. 23(g) in this matter, in which I, together with Katrina Carroll of Carlson

Lynch LLP, am seeking appointment as Co-Lead Counsel. I have personal knowledge of the

facts stated herein.

        2.      I am a senior partner at Chicago-based Freed Kanner London & Millen LLC

(“Freed Kanner”), a nationally recognized class action firm.

        3.      I am counsel of record for Plaintiff D.M. and filed D.M. v. TikTok, Inc. et al.,

1:20-cv-02884 (N.D. Ill.)) on May 13, 2020, shortly after Katrina Carroll filed the first related

action in this Court on May 8, 2020 (E.R. v. TikTok, Inc. et al., 1:20-cv-02810 (N.D. Ill.)). From

the day that I filed the D.M. case, Ms. Carroll and I have worked together cooperatively,

cohesively, and in a transparent all-inclusive manner to try and organize all of the related actions

in this MDL. Ms. Carroll details our shared history, describing these efforts in the Declaration of
    Case: 1:20-cv-04699 Document #: 50 Filed: 09/08/20 Page 2 of 4 PageID #:815




Katrina Carroll in Support of Leadership Application accompanying our Application for

Appointment as Co-Lead Counsel which I adopt as if fully integrated herein.

            My Experience, Qualifications and Ability to Serve as Co-Lead Counsel

       4.      Throughout my career in the class action arena, I have built a practice

representing plaintiffs in consumer and antitrust class actions and have recovered close to $1

billion for my clients and represented classes. I have always taken the “team first approach”

which is essential in leading class action cases on the plaintiffs’ side, developing personal and

business relationships with most if not all of the attorneys and their firms in this MDL. These

pre-existing relationships have facilitated our coordination efforts.

       5.      My vast litigation experience importantly includes high level data privacy

litigation where Ms. Carroll and I have worked cooperatively, collaboratively and efficiently as

co-counsel representing clients whose personally identifiable information was exposed in data

breaches such as: Culbertson et al. v. Deloitte Consulting LLP, 1:20-cv-03962-LJL (S.D. NY);

Dalton v. Morgan Stanley Smith Barney LLC, 1:20-cv-06468-AT (S.D. NY); and In re: MGM

Resorts International Data Breach Litigation, 2:20-CV-00376-JAD-NJK (D. Nev.).

       6.      I am currently serving a lead role for Freed Kanner as an Executive Committee

member in a case involving mobile apps (such as TikTok) in Cameron et. al. v. Apple, Inc. 4:19-

cv-03074 (N.D. Cal.).

       7.      Aside from my experience in data privacy and technology cases, I have spent over

13 years at the helm of high-stakes antitrust litigation against global defendants.

       8.      Prior to opening Freed Kanner’s Philadelphia office in January 2019, I was a

partner at Spector Roseman & Kodroff (“SRK”) where I practiced for 12 years and took a lead

role in several cases including In re Automotive Parts Antitrust Litigation, MDL 2311 (E.D.



                                                  2
       Case: 1:20-cv-04699 Document #: 50 Filed: 09/08/20 Page 3 of 4 PageID #:816




Mich.) (“Auto Parts”), which has been recognized as the largest antitrust case in U.S. history in

terms of fines. My current firm Freed Kanner and my former firm serve as co-lead counsel in

this ongoing MDL consisting of over 25 different coordinated actions in which settlements to

date total over $550 million. Importantly, Ms. Carroll also played a key role in this litigation,

working seamlessly and efficiently with me on depositions and in overseeing several aspects of

discovery.

         9.      I also served in a lead role in In re OSB Antitrust Litigation, Master File No. 06-

CV-00826 (E.D. Pa.) (SRK was co-lead counsel and $120 million was recovered for the class)

and In re Online DVD Rental Antitrust Litigation, MDL No. 2029 (N.D. Cal.) (SRK served on

the Plaintiffs’ Steering Committee and recovered over $27 million for the class).

         10.     At Freed Kanner, I have continued to be called on by other firms to conduct high

level work such as in In re Broiler Chicken Antitrust Litigation, 1:16-cv-08637 (N.D. Ill.) where

I have been tasked with deposing the top executives of several of the world’s largest poultry

processors.

         11.     Freed Kanner, recognized by Chambers USA as a “famous class action firm,”

ranking it as one of the nation’s top plaintiffs’ class action firms, provides me with the resources

necessary to serve as a co-lead counsel in this case. Freed Kanner currently serves or has served

as co-lead counsel in the following class actions (among many others) 1: In re Peanut Farmers

Antitrust Litigation, No. 19-cv-00463 (E.D. Va.); In re Chicago Board Options Exchange

Volatility Index Manipulation Antitrust Litig., No. 18-cv-4171 (N.D. Ill.); In re Opana ER

Antitrust Litig., No. 14-cv-10150 (N.D. Ill.); In re Payment Card Interchange Fee and Merchant

Discount Antitrust Litig., No. 05-md-1720 (E.D.N.Y.); Kleen Products, et al. v. International



1
    Freed Kanner’s resume is attached hereto as Exhibit A.
                                                   3
     Case: 1:20-cv-04699 Document #: 50 Filed: 09/08/20 Page 4 of 4 PageID #:817




Paper, et al., No. 10-cv-05711 (N.D. Ill.) ($376 million recovered for the class); and In re High

Fructose Corn Syrup Antitrust Litig., MDL 1087 (C.D. Ill.) ($531 million recovered for the

class).

          12.    Prior to entering the class action arena in 2007, I conducted extensive

investigations and tried over 40 cases to a jury as a prosecutor in Massachusetts where I began

my legal career in 2001.

          13.    I currently serve on the Advisory Board of Loyola University School of Law’s

Institute for Consumer Antitrust Studies and frequently serve as a guest speaker on a multitude

of class action issues on panels throughout the United States.

          14.    If given the opportunity to serve as co-lead counsel in this MDL, Ms. Carroll and

I promise to dedicate ourselves to this case and to work cooperatively and efficiently with the

other attorneys involved, as we have since we filed our respective actions.

          I declare under penalty of perjury that the foregoing is true and correct.


Date: September 8, 2020

                                         /s/ Jonathan M. Jagher
                                         Jonathan M. Jagher




                                                    4
